Citation Nr: 0506576	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003, the 
Board remanded the case to provide the veteran notice and for 
evidentiary development.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Essentially, the veteran contends that service connection for 
diabetes mellitus (claimed as secondary to exposure to 
herbicides), is warranted because he was exposed to Agent 
Orange while serving aboard the USS Intrepid when that ship 
was in the waters off Vietnam.  It is verified that he was 
aboard that ship when it was in the coastal waters off 
Vietnam from October 10, 1968 to November 11, 1968 and from 
December 4 to December 28, 1968.  He specifically alleges 
exposure to Agent Orange when a container with that herbicide 
broke during a supply transfer at sea, spilling the herbicide 
on the deck (where he was working as a deckhand).  

Pursuant to the October 2003 remand, the RO first asked the 
veteran to provide greater detail about the alleged incident 
of Agent Orange exposure.  He responded that he could not 
recall the exact day it occurred, but that it was in October 
or November [1968].  The RO forwarded this information to the 
National Archives and Records Administration for 
verification.  Their response indicated, in essence, that it 
was unlikely that the described incident occurred, and that 
if it did, it was unlikely it would have been recorded.  It 
further explained that if the incident information sought was 
recorded, it would have been in the ship's command history, 
which is in the custody of the Naval Historical Center.  
There is no indication that the Naval Historical Center was 
contacted.  
While the RO has gone to considerable measures to attempt to 
verify the incident on which the veteran bases his claim, the 
Board finds that a further attempt is indicated.  As the 
veteran's claim is critically dependent on his ability to 
establish entitlement to the legal presumptions afforded 
veterans who were exposed to Agent Orange, as he has 
described a specific incident of such exposure which may be 
capable of verification, and as another source for the 
information sought has been suggested and all means of 
verification are not exhausted, the Board is bound to arrange 
for the further development suggested.  

Accordingly, this case is remanded for the following:

1.  The RO should contact the Naval 
Historical Center and ask them if the 
command history of the USS Intrepid for 
the period of October 14 to November 14, 
1968 contains any information that might 
verify or corroborate the veteran's 
account of an incident when a container 
of Agent Orange broke in a supply 
transfer at sea, spilling the herbicide 
on the deck (and the veteran).  The Naval 
Historical Center should be advised that 
as they were identified as the possible 
source for this information, their 
response is needed for the record.  

2.  The RO should review the matter on 
appeal.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 

requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


